PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/841,664
Filing Date: 14 Dec 2017
Appellant(s): Flier et al.



__________________
John Kale
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 7 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5 April 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-8, 10, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2006//0269983 to Cregger et al. cited in previous Office action (herein Cregger) in view of U.S. Pre-grant Publication 2009/0068716 to Hirota et al. cited in previous Office action (herein Hirota) and Evaluation of endospore purification methods applied to Bacillus cereus by Zhao et al. cited in previous Office action (herein Zhao).
Regarding claim 1, Cregger teaches a biological indicator for monitoring the effectiveness of a sterilizing, disinfecting, compound or condition which comprises a substrate having a surface layer containing functional groups corresponding to the carrier element recited in the instant claims (abstract).  Cregger teaches that bacterial spores are used as the microorganism indicator (paragraph 0020).  Cregger teaches that a crosslinking agent corresponding to the bonding agent recited in the instant claims is used to bond the microorganism indicator to the substrate (paragraph 0030).  Cregger also teaches that each biological indicator has from 104 to 107 cfu (paragraph 0048).  Cregger teaches that the substrate can be inoculated, sprayed, or printed with the microorganism indicator (paragraph 0063).
Cregger is silent as to the microorganisms being bonded to the substrate in separate bondable areas, the microorganisms being in a single layer, and the purification used in isolating the spores.
Regarding the microorganisms being bonded to the substrate in separate bondable areas, Hirota teaches a biological indicator including a carrier and an indicator material wherein the carrier has an 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism indicator of Cregger to be printed as a plurality of domains as taught by Hirota because it would suppress individual differences of the indicator and allow for more correct evaluation of the effectiveness of a sterilization apparatus (paragraph 0043).
Regarding the microorganism being in a single layer, Hirota teaches a biological indicator including a carrier and an indicator material wherein the carrier has an adhering portion to which the indicator materials adheres and a non-adhering area to which the indicator material does not adhere (abstract).  Hirota teaches that at least 90% and preferably 100% of the indicator bacteria can be seen from a direction perpendicular to the carrier surface (paragraph 0048).  One of ordinary skill in the art would recognize that this indicates that the indicator bacteria would necessarily be in a single layer to achieve this.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the microorganism indicator of Cregger to have the bacteria visibility taught by Hirota because it would allow for a more correct evaluation of the effectiveness of a sterilization apparatus (paragraph 0048).
Regarding the purification of the spores, Zhao teaches various purification methods for bacterial spores (abstract).  Zhao teaches that an ethanol wash yields 100% spore purity (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to purify the spores of Cregger via the ethanol wash taught by Zhao because the 
Regarding claim 2, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the microorganism indicator has a consistent population with a standard deviation of about 10% or less based on one area of the substrate such as a square centimeter (paragraph 0044).  Cregger also teaches that each biological indicator has from 104 to 107 cfu (paragraph 0048).  One of ordinary skill in the art would recognize that the indicator of Cregger as modified to have individual domains of microorganism indicator as taught by Hirota would have an areal density that at a minimum overlaps the claimed ranges.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 3, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
As discussed above, the biological indicator of Cregger as modified according to Hirota has a microorganism indicator wherein greater than 90% and preferably 100% of the bacterium can be seen (Hirota, paragraph 0048) which meets the limitations of instant claim 3.
Regarding claim 4, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the surface of the substrate can be modified via plasma, electron beam, gamma radiation, photo activation, etc. (paragraph 0027) which meets the definition of being activated as disclosed on page 10, paragraph 0035 of the instant specification.
Regarding claim 5, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Fig 1 of Hirota shows that the domains of the adhering portion are substantially similar in size.
Regarding claim 6, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the microorganism indicator is bonded to the substrate via covalent bonding (paragraph 0030) or through electrostatic interactions (paragraph 0060).
Regarding claim 7, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the substrate is solid, i.e. non-porous (paragraph 0027).  This would make the domains of the adhering portion cavity free.
Regarding claim 8, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches that the substrate can be in the form of fibers, wires, wafers, discs, sheets, microscope slides, etc. (paragraph 0028).
Regarding claims 10 and 16, Cregger, Hirota, and Zhao teach all the limitations of claim 1 as discussed above.
Cregger teaches suitable microorganisms are endospores of several species that belong to both the Bacillaceae and Clostridiaceae families (paragraph 0017).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2006//0269983 to Cregger et al. cited in previous Office action (herein Cregger) in view of U.S. Pre-grant Publication 2009/0068716 to Hirota et al. cited in previous Office action (herein Hirota) and Evaluation of endospore purification methods applied to Bacillus cereus by Zhao et al. cited in previous Office action (herein Zhao) as applied to claim 1 above and in further view of U.S. Pre-grant Publication 2016/0083771 to Witcher et al. cited in previous Office action (herein Witcher).
Regarding claim 9
Cregger and Hirota are silent as to the domains of the adhering portion being elevated.
Witcher teaches a spore carrier suitable for use in biological indicators (abstract).  Witcher teaches that the spore carrier can have a well 160 (paragraph 0028 and Fig 2) and that well 160 can be formed as depressions in the substrate (paragraph 0030). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the substrate of Cregger to have wells formed as depressions in the substrate as taught by Witcher because it would confine the spores to a single area (paragraph 0028). 
One of ordinary skill in the art would recognize that the substrate of Cregger as modified according to both Hirota and Witcher would have depressions around each domain of the adhering portion, thereby meeting the limitations of instant claim 9.
(2) Response to Argument
Appellant argues that modifying Cregger according to Hirota to use a plurality of domains for the microorganism indicator would render Cregger unsatisfactory for its intended purpose because Cregger requires uniform bonding on the entire surface (Brief, pages 5-6).  Cregger requires that the population of microorganism indicators be consistent from one area of the substrate to another (paragraph 0044).  The use of a plurality of domains as taught by Hirota would not hinder this in any way provided that the domains were consistent, i.e. if the domains in one area were the same as the domains in another area, then one could say that the two areas of the substrate had populations consistent with one another.  Indeed Hirota teaches that the benefit of using a plurality of domains is that distribution of adherence density as a whole of the carrier can be suppressed (paragraph 0043), i.e. the domains allow the carrier to be more uniform as a whole.  Such a benefit falls directly in line with the requirements of Cregger.
Appellant argues that modification of Cregger according to Hirota is improper because Cregger is directed to bonding of microorganism indicators to the item to be sterilized itself whereas Hirota is directed to a test strip to be used to determine the effectiveness of a sterilization (Brief, pages 6-7 and 
Appellant argues that one of ordinary skill in the art would not modify Cregger according to Hirota because Cregger teaches that the process used by Hirota is unreliable (Brief, pages 7-8).  While Cregger does teach that several methods of applying microorganism indicators are unreliable, Cregger explicitly teaches that inoculation of the carrier with the indicator can be achieved by printing a suspension onto the substrate (paragraph 0046).  The domains of Hirota are printed via an ink jet process (paragraphs 0051-0052).  The process referred to by Appellant as unsuitable is dripping a suspension of microorganisms from a needle or pipette (paragraph 0008) and not a printing process as used by Hirota and deemed suitable by Cregger.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783                                                                                                                                                                                                        
Conferees:
/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787                                                                                                                                                                                                                                                                                                                                                                                                            


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.